IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0972
                              Filed August 21, 2019


IN THE INTEREST OF J.L. and J.L.,
Minor Children,

A.H., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Wapello County, William S. Owens,

Associate Juvenile Judge.



       A mother appeals the juvenile court decision terminating her parental rights.

AFFIRMED.



       Jonathan Willier, Centerville, for appellant mother.

       Thomas J. Miller, Attorney General, and Anna T. Stoeffler, Assistant

Attorney General, for appellee State.

       Robert E. Breckenridge of Breckenridge Law, P.C., Ottumwa, guardian ad

litem for minor children.



       Considered by Potterfield, P.J., Greer, J., and Gamble, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


GAMBLE, Senior Judge.

       A mother appeals the juvenile court child in need of assistance (CINA)

permanency order establishing termination of parental rights as a goal of

permanency and the decision terminating her parental rights.1 She claims the

State failed to make reasonable efforts respecting visitation and family therapy with

a goal of reunification. We find the State engaged in reasonable efforts to reunite

the mother with her children and termination of the mother’s parental rights is in

the children’s best interests. We affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       A.H., mother, and J.L., father, are the parents of J.L., born in 2002, and J.L.,

born in 2006. The mother and her paramour, K.C., have a history of domestic

violence. The Iowa Department of Human Services (DHS) removed the children

from the home on June 29, 2015, after K.C. violated a no-contact order by going

to the mother’s home. There were also concerns because of drug paraphernalia

found in the home. DHS placed the children in foster care.

       The juvenile court adjudicated the children to be in need of assistance

pursuant to Iowa Code section 232.2(6)(c)(2) (2015). The court stated, “Clearly,

the repeated incidents of domestic violence in the home where the children reside

with their mother perpetrated by mother’s paramour (including one incident

involving a claw hammer and another incident in which [K.C.] threatened to kill [the

mother]) place the children in imminent risk to life or health.”


1
  The mother raised the issue concerning the permanency order in her appeal but it is
subsumed in the appeal of the order terminating parental rights. See In re T.R., 705
N.W.2d 6, 11 (Iowa 2005). Therefore, we do not separately address the permanency
order.
                                           3


       The mother had a substance-abuse evaluation, which resulted in a

diagnosis of alcohol abuse. On April 9, 2016, police charged the mother with public

intoxication and interference with official acts. Additionally, K.C. was charged with

domestic abuse assault for an incident involving the mother.

       In a permanency order filed June 28, 2016, the juvenile court stated, “The

fear [the children] have of [K.C.] combined with [the mother’s] insistence on

continuing a relationship with him have bred a feeling of mistrust and resentment

between the girls and their mother which has yet to be resolved.”

       The case continued over an extended period of time as DHS worked to

reunite the children with the father.2 That placement was ultimately unsuccessful.

       During a permanency hearing in July 2017, the mother asked to increase

her visits with the children. DHS reduced the visits from once a week to once every

two weeks and from semi-supervised to fully supervised due to the mother’s

disruptive behavior during visits. The FSRP3 provider testified that when the

mother and the children are in the room together for visitation, “you can almost feel

the tension in the air.”     The mother and the children participated in family

counseling sessions for a period of time, but this was also discontinued based on

the mother’s behavior. The mother and the children felt they were not making any

progress in family therapy. The mother felt that unless she was going to be a

placement option, the focus needed to be on something different.




2
  On September 21, 2015, the children were placed in the care of their father. Due to the
father’s use of methamphetamine, the children were placed in foster care on December
2, 2016. The children were again placed in the care of the father on March 14, 2017. On
July 7, 2017, the children were removed from the father.
3
  FSRP stands for Family Safety, Risk, and Permanency services.
                                          4


         K.C. was accused or convicted of domestic abuse of the mother five or six

times.     Most recently, a severe incident of domestic violence occurred in

September of 2018, requiring hospitalization of the mother due to concern for her

eyesight. On occasion, the mother would cover for K.C. The mother reported to

DHS that K.C. was a really good person.

         On January 25, 2019, the State filed a petition seeking to terminate the

parents’ rights. At the termination hearing, the mother testified if the no-contact

order was dropped there was a possibility she would resume a relationship with

K.C. She testified she would cut K.C. out of her life for her children but questioned

why her relationship with K.C. matters if she does not have her children. However,

DHS had no confidence the mother would ever put aside her relationship with K.C.

in order to bring the children back to her home.

         The DHS social work case manager assigned to the family testified the

children feel their visits with the mother are not helpful and they see it as a waste

of time. The mother admitted she does not work with FSRP to improve visitation.

She does not do any parenting skills classes or anything else. She understands

the girls hate her. The relationship between the children and their mother is

actually worse now than it was when DHS first became involved in 2015. The case

manager testified the children did not wish to have a relationship with the mother

and have asked for termination of her rights.

         Unfortunately, the children have had several foster care placements. While

the younger child has expressed reservations about her current placement, the

siblings are integrated in the home together. The older child is comfortable in her

current placement and wishes to remain there long term. The younger child is less
                                         5


comfortable but her best interests are served by placement with her sister for the

time being. The children are adoptable and are open to adoption.

       The juvenile court terminated the mother’s parental rights under section

232.116(1)(f) (2019).4 The court found there was continuing domestic violence in

the mother’s relationship with K.C. and she was unwilling to choose her children

over him. The court noted the numerous services offered to the family. The court

concluded termination of the mother’s parental rights was in the children’s best

interests. The court also found none of the exceptions in section 232.116(3)

should be applied. The mother appeals the juvenile court’s decision.

       II.    Standard of Review

       Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State has the burden to prove the statutory grounds

for termination of parental rights by clear and convincing evidence. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). “‘Clear and convincing evidence’ means there

are no serious or substantial doubts as to the correctness [of] conclusions of law

drawn from the evidence.” In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (citation

omitted). Our primary concern is the best interests of the children. In re J.S., 846

N.W.2d 36, 40 (Iowa 2014).

       III.   Reasonable Efforts

       The mother claims the State did not engage in reasonable efforts to reunite

her with the children. “The State must show reasonable efforts as a part of its

ultimate proof the child cannot be safely returned to the care of a parent.” In re


4
   The father’s parental rights were also terminated.   His appeal was dismissed as
untimely.
                                           6

L.M., 904 N.W.2d 835, 839 (Iowa 2017). “[W]hat constitutes reasonable services

varies based upon the requirements of each individual case.” In re C.H., 652

N.W.2d 144, 147 (Iowa 2002). “The concept of reasonable efforts broadly includes

‘a visitation agreement designed to facilitate reunification while protecting the child

from the harm responsible for the removal.’” Id. (quoting In re M.B., 553 N.W.2d

343, 345 (Iowa Ct. App. 1996)). “[DHS] has an obligation to make reasonable

efforts toward reunification, but a parent has an equal obligation to demand other,

different, or additional services prior to a permanency or termination hearing.” In

re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005).

       The mother asserts she should have had more visitation. However, there

were periods of time when the mother did not attend visits and periods of time

when the children refused to visit the mother. The mother sometimes exhibited

very aggressive behavior during visits, where she would yell, scream, and make

hurtful comments to the children. Based on the mother’s conduct, the visits were

reduced from once a week to once every two weeks and from semi-supervised to

fully supervised. We conclude the visitation arrangements made by DHS were

reasonable under the facts of the case.

       The mother also claims family therapy should have been initiated earlier.

The mother stated she got mad at a DHS case manager during a family therapy

session and left. The mother testified:

               And then after that, [the therapist] said that he didn’t feel like
       we were making any progress.
               And I didn’t feel like we was making any progress either, to a
       point. I mean, I felt like it was good for the girls to talk, but I had—
       just kind of feel like that unless I’m actually an option for placement,
       it’s not going to get anywhere, then the focus needs to be something
       different.
                                         7



The DHS case manager stated family therapy was discontinued because of the

mother’s behavior. The case manager also testified the children did not believe

family therapy was productive. The evidence shows none of the participants found

family therapy to be helpful. There is nothing in the record to show it would have

been more helpful if it had been initiated at a different time. We conclude the

mother has not shown the State failed to engage in reasonable efforts to reunite

her with the children.

       IV.    Best Interests

       The mother claims termination of her parental rights is not in the children’s

best interests. In considering the best interests of children, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010)

(quoting Iowa Code § 232.116(2)). “It is well-settled law that we cannot deprive a

child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” Id. at 41.

       The mother states it would have been better to place the children in a

guardianship, rather than terminate her parental rights.      She believes it was

unlikely the children would be adopted based on their ages, sixteen and twelve at

the time of the termination hearing. The juvenile court addressed this issue and

stated,

            Given the age of the children, their repeated removals and
       numerous placements, the length of the most recent removal, the
                                          8


        desire of both children to become integrated into a family, and the
        availability of other viable permanency options it is clear
        guardianship or long-term legal custody would not be appropriate.

The court concluded termination and adoption were the only available permanency

options that would appropriately provide the children with the permanent, safe, and

nurturing home they need. The juvenile court noted the children “had clearly

expressed their desire for termination to occur so they can achieve permanency.”

The court also noted the children’s current foster family “has indicated a willingness

if not a desire to permanently integrate both [children] into their home.”

        We agree with the juvenile court’s assessment and conclude the CINA

permanency order and termination of the mother’s parental rights are in the

children’s best interests. We also agree with the court’s conclusion none of the

exceptions to termination found in section 232.116(3) should be applied in this

case.

        We affirm the decision of the juvenile court.

        AFFIRMED.